Cite as 2013 Ark. App. 637

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                        CV-13-287
                                      No.


                                                 Opinion Delivered   November 6, 2013
RALPH SHANE CALAWAY
                  APPELLANT                      APPEAL FROM THE UNION
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. DR-2012-0558-02]

TARA FALLEN CROTTY                               HONORABLE MICHAEL R.
                                 APPELLEE        LANDERS, JUDGE

                                                 DISMISSED ON DIRECT APPEAL;
                                                 REVERSED ON CROSS-APPEAL



                             BILL H. WALMSLEY, Judge

       Appellant Ralph Shane Calaway appeals from the Union County Circuit Court’s order

of protection for appellee Tara Fallen Crotty and her minor children. Calaway argues that the

trial court erred in granting the order because Crotty failed to prove domestic abuse. Crotty

has filed a cross-appeal contending that the trial court erred in subsequently modifying the

order without providing her notice. We reverse on cross-appeal and consequently dismiss

Calaway’s direct appeal.

       On October 1, 2012, Crotty petitioned for an order of protection for herself and her

two children, then aged nine and six. The trial court granted the ex parte petition and

scheduled a hearing for November 2, 2012.

       At the hearing, Crotty testified that she and Calaway dated intermittently for more

than two years. Their relationship ended in March or April 2011. Crotty testified to specific
                                  Cite as 2013 Ark. App. 637

events that occurred from December 2011 through September 2012, which she alleged

resulted in her fear that Calaway might cause harm to her and her children.

       Following the hearing, the trial court granted an order of protection, effective for three

years, finding, among other things, that Calaway had inflicted fear of imminent physical harm,

bodily injury, and assault. The order indicated that Calaway possessed a firearm and had a

history of extreme violence.

       On November 13, 2012, Calaway moved to amend the order pursuant to Ark. R. Civ.

P. 52(b) and for reconsideration. On December 3, 2012, the trial court entered an order

indicating that Crotty (acting pro se) had received a copy of Calaway’s motion but that no

pleading or response from her had been received or filed. The trial court then amended the

order, removing the caution with regard to a firearm and violent history and reducing the

effective term of the order to eighteen months. Subsequently, an amended final order was

filed on December 6, 2012.1

       Calaway filed a timely notice of appeal from the December 6, 2012 order, and Crotty

filed a timely notice of cross-appeal.2 Neither party appealed from the original order.


       1
       There are two amended orders, both signed by the judge on December 3, 2012, in
the addendum. The second order reflects a checked box prohibiting Calaway from initiating
any contact with the victims. For clarity’s sake, we will simply refer to “the amended order.”

       2
        Crotty states in her notice of cross-appeal that she is not abandoning her response to
Calaway’s motion to amend filed on December 28, 2012. In the response, Crotty asserted that
she did not receive Calaway’s motion because it was sent to the wrong address. Moreover,
Crotty points out for the first time on appeal that no hearing was held on Calaway’s motion.



                                               2
                                  Cite as 2013 Ark. App. 637

       The Arkansas Domestic Abuse Act is codified at Arkansas Code Annotated sections 9-

15-101 through -217 (Repl. 2009). The purpose of the act is set forth in section 9-15-101.

The General Assembly found that the Act was “necessary to secure important governmental

interests in the protection of victims of abuse and the prevention of further abuse through

removal of offenders from the household and other injunctive relief for which there is no

adequate remedy in current law.” Ark. Code Ann. § 9-15-101. Arkansas Code Annotated

section 9-15-209 provides that “[a]ny order of protection issued by the circuit court pursuant

to a petition filed as authorized in this chapter may be modified upon application of either

party, notice to all parties, and a hearing thereon.”

       Without reaching the merits of Calaway’s argument, we address Crotty’s cross-appeal

because it is determinative of the outcome of this case.

       Calaway’s motion to amend was sent to two addresses: 201 E. Crotty Rd., El Dorado,

AR 71730 and 767 Del Tin Highway, El Dorado, AR 71730. Crotty’s correct home address

is 201 E. Crotty Rd., Norphlet, AR 71759, and mail is not received at the second address,

which is only the physical address for her place of employment.

       Although Calaway is correct that Crotty provided an incorrect home address within

the application for the order of protection, the first two pages of the application indicate that

Crotty lived in Norphlet, and not El Dorado. Further, Calaway was accused of entering

Crotty’s home in Norphlet on numerous occasions without permission, and Calaway testified

that he “stopped by” to see Crotty’s children while he was working in Norphlet. Thus,

Calaway cannot deny any fault for failing to provide notice to Crotty.


                                               3
                                   Cite as 2013 Ark. App. 637

       While we agree with Crotty’s assertion that the trial court’s amended order is void, we

disagree with Crotty’s argument that strict compliance with Ark. Code Ann. § 9-15-209 was

required to give the trial court jurisdiction. Because remedies available under the act are

completely governed by statutes, orders of protection involve special proceedings. While

jurisdiction over special proceedings generally requires strict compliance with the governing

statutes, this case does not present a question of jurisdiction. Here, the trial court clearly had

jurisdiction to enter the order of protection pursuant to Ark. Code Ann. § 9-15-101.3 Section

9-15-209 pertains to requirements related to the modification of a previously granted order

of protection.

       To the extent that the statutes creating the special proceedings provide for a procedure

that is different from our rules of civil procedure, the rules of civil procedure do not apply.

Wills v. Lacefield, 2011 Ark. 262. According to Calaway, section 9-15-209 does not provide

for a specific procedure regarding modifications. While Calaway referenced Ark. R. Civ. P.

52(b) below, he now argues that Ark. R. Civ. P. 60 should apply because the order of

protection contained “mistakes in its drafting.” Rule 60(a) provides that the court may modify

an order to correct errors or mistakes or to prevent the miscarriage of justice on motion of the

court or any party, with prior notice to all parties, within ninety days of its having been filed

with the clerk. Further, Rule 60(b) provides that, notwithstanding subdivision (a) of the rule,

the court may at any time, with prior notice to all parties, correct clerical mistakes in orders


       3
       “The equitable nature of this remedy requires the legislature to place proceedings
contemplated by this chapter under the jurisdiction of the circuit courts.” Ark. Code Ann.
§ 9-15-101.

                                                4
                                   Cite as 2013 Ark. App. 637

arising from oversight or omission.

       We cannot agree that the modifications made by the trial court can be attributed to

mere mistakes or clerical error. The trial court made substantive changes to the order of

protection and its duration.4 Further, because section 9-15-209 clearly provides for a hearing,

along with an application and notice—a step in procedure that is absent from Rule 60—the

modification at issue is governed by statutory procedure, and not our rules of civil procedure.

       Considering the purpose of the Domestic Abuse Act, if a trial court decides to modify

a previously entered order of protection, the person in need of protection must receive notice

and an opportunity to be heard, as contemplated by section 9-15-209, before any

modification occurs. We hold that the trial court had no authority to modify the original

order of protection. A judgment entered in excess of the trial court’s power is void. Myers v.

Bogner, 2011 Ark. App. 98, 380 S.W.3d 529. We note that our holding as to the amended

order necessarily leaves the original order, from which no appeal was taken, in place.5

       Dismissed on direct appeal; reversed on cross-appeal.

       HIXSON and BROWN, JJ., agree.

       Mary Thomason, for appellant.

       Shackleford, Phillips & Ratcliff, P.A., by: Brian H. Ratcliff, for appellee.


       4
         Calaway contends that Crotty was not prejudiced by the modified order with regard
to its duration because she had asked that the ex parte order of protection be extended for
only six months. The trial court initially determined that Calaway’s infliction of fear of harm
warranted three years of protection, and no one appealed from that decision.
       5
       In the absence of a notice of appeal, this court lacks jurisdiction to consider an appeal
from the original order. Walls v. Arkansas Oil & Gas Comm’n, 2012 Ark. 418.

                                                 5